DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on 02/08/2022 has been entered and considered by examiner.

Claim Objections
3.	Claims 1-7 are objected to because of the following informalities:  
In lines 11-12 of claim 1: “… magnitude of a propagation angle ..." should be changed to --... a magnitude of a propagation angle ...--; 
In line 12 of claim 2: “… magnitude of a propagation angle ..." should be changed to --... a magnitude of a propagation angle ...--; and 
In line 45 of claim 2: “… propagation angle, and ..." should be changed to --... propagation angle, ...--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinbo (U.S. Pub. No. US 2016/0124223 A1) in view of Nivon (U.S. Patent No. US 7,573,640 B2), and further in view of Fattal (U.S. Pub. No. US 2017/0371090 A1).

As to claim 1, Shinbo (Figs. 1-10) teaches an image display device (a virtual image display apparatus 1; Fig. 1), comprising: 
an imaging light generation part (a projection apparatus 2) configured to generate an imaging light having a single color (may project a single-color light flux (display light flux formed of a color light ray classified into a single color); [0206], lines 9-12) (Figs. 1-2); 
a light-guiding plate (a light-incident-side light guide 31) (Figs. 1-2 and 9); 
an incident side diffraction element (a light-incident-side diffraction grating 32) provided at a light incident part of the light-guiding plate (the light-incident-side light guide 31), and configured to cause the imaging light to enter the light-guiding plate (diffract light to be incident on the light incident surface 31A in such a way that the light repeatedly undergoes internal reflection in the light-incident-side light guide 31 and travels toward the X-direction side; [0086], lines 4-9) (Figs. 1-2); 
an exit side diffraction element (a light-exiting-side diffraction grating 33) provided at a light emitting part of the light-guiding plate (the light-incident-side light guide 31), and configured to cause the imaging light propagating within the light-guiding plate to exit (diffract light incident from the light-incident-side light guide 31 in such a way the incident light travels in the direction in which the light that exits through the light exiting surface 31B travels (that is, in the direction opposite the Z direction perpendicular to the X direction); [0087], lines 4-10) (Figs. 1-2 and 9); and 
an angle dependent reflective film (a transmitted light level adjustment layer 34) provided between the light-guiding plate (the light-incident-side light guide 31) and the exit side diffraction element (the light-exiting-side diffraction grating 33) ([0146], lines 8-10; Fig. 9). 
Shinbo does not expressly teach [an angle dependent reflective film] having a reflectance varying depending on magnitude of a propagation angle of the imaging light propagating within the light-guiding plate, wherein the reflectance of the angle dependent reflective film for the imaging light propagating at a relatively small propagation angle is larger than the reflectance of the angle dependent reflective film for the imaging light propagating at a relatively large propagation angle, and respective exit angles of the imaging light exiting from the exit side diffraction element are identical to respective incident angles of the imaging light incident on the incident side diffraction element, respectively.
Nivon (Figs.2-3) teaches [wherein] 
respective exit angles (90 degrees) of the imaging light (the light ray 24a) exiting from the exit side diffraction element (the element 30a) are identical to respective incident angles (90 degrees) of the imaging light (the light ray 24a) incident on the incident side diffraction element (the element 28a), respectively (col. 14, lines 35-39; Figs. 3a-3b).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used equal incident and exit angles as taught by Nivon in a virtual image display apparatus of Shinbo because the equal incident and exit angles make it possible to preserve the propagation direction of the light in the external medium.
Shinbo and Nivon do not expressly teach 
[an angle dependent reflective film] having a reflectance varying depending on magnitude of a propagation angle of the imaging light propagating within the light-guiding plate, [wherein] the reflectance of the angle dependent reflective film for the imaging light propagating at a relatively small propagation angle is larger than the reflectance of the angle dependent reflective film for the imaging light propagating at a relatively large propagation angle.
Fattal (Figs. 1-5) teaches 
[an angle dependent reflective film] (an angularly selective reflective layer 130 having color-selective reflectivity may comprise a metamateial (e.g., be a metamaterial layer), which may comprise a mixture of one or both of dielectric layers and metallic layers, configured to provide one or both of angularly selective reflectivity and color-selective reflectivity; [0060], lines 1-10) having a reflectance varying depending on magnitude of a propagation angle of the imaging light propagating within the light-guiding plate (an angularly selective reflective layer 130 is defined as a layer having a selective reflectivity as a function of angle of incidence, i.e., a non-zero propagation angle γ = 90 degrees - angle of incidence; [0054], lines 1-3; Fig. 3), [wherein] 
the reflectance of the angle dependent reflective film for the imaging light propagating at a relatively small propagation angle is larger than the reflectance of the angle dependent reflective film for the imaging light propagating at a relatively large propagation angle (e.g., for a first range of angles which may include incident angles greater than or equal to 45 degrees, i.e., a non-zero propagation angle γ which is less than or equal to 45 degrees, the angularly selective reflective layer 130 is configured to selectively reflect light incident on the layer while, for a second range of angles which includes incident angles strictly less than 45 degrees, i.e., a non-zero propagation angle γ which is greater than 45 degrees, the angularly selective reflective layer 130 is configured to selectively pass or not reflect light; [0054], lines 3-22; Fig. 3).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an angularly selective reflective layer as taught by Fattal in a virtual image display apparatus of Shinbo as modified by Nivon because an angularly selective reflective layer reflectively redirects the diffractively produced, secondary light beam out of the light guide in the direction of the primary light beam.

As to claim 3, Fattal teaches wherein
at least one of the incident side diffraction element and the exit side diffraction element (a diffraction grating 120) is a surface relief type diffraction grating (the multibeam diffraction grating 120 may include diffractive features 122 (e.g., grooves or ridge) in, at or on the surface of the light guide 110 that are both chirped and curved; [0049], lines 1-4; Fig. 2C).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used diffractive features, e.g., grooves or ridges, as taught by Fattal in a diffraction grating of Shinbo as modified by Nivon because the diffractive features, e.g., grooves or ridges, relieve the surface of the diffraction grating.

As to claim 7, Fattal teaches wherein 
a light source of the imaging light is laser light (a light source may be any source of light or optical emitter, e.g., a laser; [0026], lines 4-10).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser light as taught by Fattal in a light source of Shinbo as modified by Nivon because a laser light is capable of high powers, highly monochromatic, and adapted to various source fibers.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinbo in view of Nivon as applied to claim 1 above, in view of Fattal as applied to claim 1 above, and further in view of Yokoyama (U.S. Pub. No. US 2016/0124229 A1).

As to claim 4, Shinbo, Nivon and Fattal teach the image display device according to claim 1.
Shinbo, Nivon and Fattal do not expressly teach wherein at least one of the incident side diffraction element and the exit side diffraction element is a volume hologram.
	Yokoyama (Figs. 1-6) teaches wherein 
at least one of the incident side diffraction element (the first diffraction section 21) and the exit side diffraction element is a volume hologram (may be configured from a volume hologram; [0074], lines 3-6; Figs. 3A-3C).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a volume hologram as taught by Yokoyama in a diffraction grating of Shinbo as modified by Nivon and Fattal because a volume hologram has more design freedom, higher light efficiency, and lower building cost.

7.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nivon in view of Fattal.

As to claim 2, Nivon (Fig. 1) teaches an image display device (a chromatic image-displaying system 100), comprising: 
an imaging light generator (three monochromatic image sources 110, 111, and 112) configured to generate an imaging light including a first colored light (a blue light), a second colored light (a green light), and a third colored light (a red light) (col. 9, lines 33-52) (Fig. 1); 
a first light-guiding plate (a transparent plate 101) (Fig. 1); 
a first incident side diffraction element (an input diffractive optical element 104) provided at a first light incident part (a left side of a bottom surface) of the first light-guiding plate (the transparent plate 101), and on which the first colored light (the red light) is incident (col. 9, lines 33-52) (Fig. 1); 
a first exit side diffraction element (an output diffractive optical element 107) provided at a first light emitting part (a right side of a bottom surface) of the first light-guiding plate (the transparent plate 101), and configured to cause the first colored light (the red light) propagating within the first light-guiding plate (the transparent plate 101) to exit (col. 9, lines 33-52) (Fig. 1); 
a second light-guiding plate (a transparent plate 102) (Fig. 1); 
a second incident side diffraction element (an input diffractive optical element 105) provided at a second light incident part (a left side of a bottom surface) of the second light-guiding plate (the transparent plate 102), and on which the second colored light (the green light) is incident (col. 9, lines 33-52) (Fig. 1); 
a second exit side diffraction element (an output diffractive optical element 108) provided at a second light emitting part (a right side of a bottom surface) of the second light-guiding plate (the transparent plate 102), and configured to cause the second colored light (the green light) propagating within the second light-guiding plate (the transparent plate 102) to exit (col. 9, lines 33-52) (Fig. 1); 
a third light-guiding plate (a transparent plate 103) (Fig. 1); 
a third incident side diffraction element (an input diffractive optical element 106) provided at a third light incident part (a left side of a bottom surface) of the third light-guiding plate (the transparent plate 103), and on which the third colored light (the blue light) is incident (col. 9, lines 33-52) (Fig. 1); 
a third exit side diffraction element (an output diffractive optical element 109) provided at a third light emitting part (a right side of a bottom surface) of the third light-guiding plate (the transparent plate 103), and configured to cause the third colored light (the blue light) propagating within the third light-guiding plate (the transparent plate 103) to exit (col. 9, lines 33-52) (Fig. 1); wherein 
respective exit angles (90 degrees) of the first colored light (the red light) exiting from the first exit side diffraction element (the element 109) are identical to respective incident angles (90 degrees) of the first colored light (the red light) incident on the first incident side diffraction element (the element 106), respectively (Fig. 1),
respective exit angles (90 degrees) of the second colored light (the green light) exiting from the first exit side diffraction element (the element 108) are identical to respective incident angles (90 degrees) of the second colored light (the green light) incident on the second incident side diffraction element (the element 105), respectively (Fig. 1), and 
respective exit angles (90 degrees) of the third colored light (the blue light) exiting from the third exit side diffraction element (the element 107) are identical to respective incident angles (90 degrees) of the third colored light (the blue light) incident on the first incident side diffraction element (the element 104), respectively (Fig. 1).
Nivon does not expressly teach a first angle dependent reflective film provided between the first light-guiding plate and the first exit side diffraction element, and having a reflectance varying depending on magnitude of a propagation angle of the first colored light propagating within the first light-guiding plate; a second angle dependent reflective film provided between the second light-guiding plate and the second exit side diffraction element, and having a reflectance varying depending on the magnitude of a propagation angle of the second colored light propagating within the second light-guiding plate; a third angle dependent reflective film provided between the third light-guiding plate and the third exit side diffraction element, and having a reflectance varying depending on the magnitude of a propagation angle of the third colored light propagating within the third light-guiding plate, [wherein] the reflectance of the first angle dependent reflective film for the first colored light propagating within the first light-guiding plate at a relatively small propagation angle is larger than the reflectance of the first angle dependent reflective film for the first colored light propagating within the first light-guiding plate at a relatively large propagation angle, the reflectance of the second angle dependent reflective film for the second colored light propagating within the second light-guiding plate at a relatively small propagation angle is larger than the reflectance of the second angle dependent reflective film for the second colored light propagating within the second light-guiding plate at a relatively large propagation angle, and the reflectance of the third angle dependent reflective film for the third colored light propagating within the third light- guiding plate at a relatively small propagation angle is larger than the reflectance of the third angle dependent reflective film for the third colored light propagating within the third light-guiding plate at a relatively large propagation angle.
Fattal (Figs. 1-5) in combination with Nivon teaches 
a first angle dependent reflective film (an angularly selective reflective layer 130) provided between the first light-guiding plate (the light guide 110 below the angularly selective reflective layer 130) and the first exit side diffraction element (the multibeam diffraction grating 120) (for the transparent plate 101 and an output diffractive optical element 107 in Nivon), and having a reflectance varying depending on magnitude of a propagation angle of the first colored light (the red light in Nivon) propagating within the first light-guiding plate (the transparent plate 101 in Nivon) (an angularly selective reflective layer 130 is defined as a layer having a selective reflectivity as a function of angle of incidence, i.e., a non-zero propagation angle γ = 90 degrees - angle of incidence; [0054], lines 1-3; Fig. 3); 
a second angle dependent reflective film (an angularly selective reflective layer 130) provided between the second light-guiding plate (the light guide 110 below the angularly selective reflective layer 130) and the second exit side diffraction element (the multibeam diffraction grating 120) (for the transparent plate 102 and an output diffractive optical element 108 in Nivon), and having a reflectance varying depending on magnitude of a propagation angle of the second colored light (the green light in Nivon) propagating within the second light-guiding plate (the transparent plate 102 in Nivon) (an angularly selective reflective layer 130 is defined as a layer having a selective reflectivity as a function of angle of incidence, i.e., a non-zero propagation angle γ = 90 degrees - angle of incidence; [0054], lines 1-3; Fig. 3); 
a third angle dependent reflective film (an angularly selective reflective layer 130) provided between the third light-guiding plate (the light guide 110 below the angularly selective reflective layer 130) and the third exit side diffraction element (the multibeam diffraction grating 120) (for the transparent plate 103 and an output diffractive optical element 109 in Nivon), and having a reflectance varying depending on magnitude of a propagation angle of the third colored light (the blue light in Nivon) propagating within the third light-guiding plate (the transparent plate 103 in Nivon) (an angularly selective reflective layer 130 is defined as a layer having a selective reflectivity as a function of angle of incidence, i.e., a non-zero propagation angle γ = 90 degrees - angle of incidence; [0054], lines 1-3; Fig. 3), [wherein]  
the reflectance of the first angle dependent reflective film for the first colored light (the red light in Nivon) propagating within the first light-guiding plate (the transparent plate 101 in Nivon) at a relatively small propagation angle is larger than the reflectance of the first angle dependent reflective film for the first colored light propagating within the first light-guiding plate at a relatively large propagation angle (e.g., for a first range of angles which may include incident angles greater than or equal to 45 degrees, i.e., a non-zero propagation angle γ which is less than or equal to 45 degrees, the angularly selective reflective layer 130 is configured to selectively reflect light incident on the layer while, for a second range of angles which includes incident angles strictly less than 45 degrees, i.e., a non-zero propagation angle γ which is greater than 45 degrees, the angularly selective reflective layer 130 is configured to selectively pass or not reflect light; [0054], lines 3-22; Fig. 3), 
the reflectance of the second angle dependent reflective film for the second colored light (the green light in Nivon) propagating within the second light-guiding plate (the transparent plate 102 in Nivon) at a relatively small propagation angle is larger than the reflectance of the second angle dependent reflective film for the second colored light propagating within the second light-guiding plate at a relatively large propagation angle (e.g., for a first range of angles which may include incident angles greater than or equal to 45 degrees, i.e., a non-zero propagation angle γ which is less than or equal to 45 degrees, the angularly selective reflective layer 130 is configured to selectively reflect light incident on the layer while, for a second range of angles which includes incident angles strictly less than 45 degrees, i.e., a non-zero propagation angle γ which is greater than 45 degrees, the angularly selective reflective layer 130 is configured to selectively pass or not reflect light; [0054], lines 3-22; Fig. 3), and 
the reflectance of the third angle dependent reflective film for the third colored light (the blue light in Nivon) propagating within the third light- guiding plate (the transparent plate 103 in Nivon) at a relatively small propagation angle is larger than the reflectance of the third angle dependent reflective film for the third colored light propagating within the third light-guiding plate at a relatively large propagation angle (e.g., for a first range of angles which may include incident angles greater than or equal to 45 degrees, i.e., a non-zero propagation angle γ which is less than or equal to 45 degrees, the angularly selective reflective layer 130 is configured to selectively reflect light incident on the layer while, for a second range of angles which includes incident angles strictly less than 45 degrees, i.e., a non-zero propagation angle γ which is greater than 45 degrees, the angularly selective reflective layer 130 is configured to selectively pass or not reflect light; [0054], lines 3-22; Fig. 3).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an angularly selective reflective layer as taught by Fattal in a chromatic image-displaying system of Nivon because an angularly selective reflective layer reflectively redirects the diffractively produced, secondary light beam out of the light guide in the direction of the primary light beam.

As to claim 5, Nivon teaches wherein 
at least one of the first incident side diffraction element (the input diffractive optical element 104), the second incident side diffraction element (the input diffractive optical element 105), the third incident Side diffraction element (the input diffractive optical element 106), the first exit side diffraction element (the output diffractive optical element 107), the second exit side diffraction element (the output diffractive optical element 108), and the third exit side diffraction element (the output diffractive optical element 109) is a surface relief type diffraction grating (the diffractive optical element which has grooves and ridges) (Fig. 1).

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nivon in view of Fattal as applied to claim 2 above, and further in view of Yokoyama.

As to claim 6, Nivon and Fattal teach the image display device according to claim 2. 
Nivon and Fattal do not expressly teach wherein at least one of the first incident side diffraction element, the second incident side diffraction element, the third incident Side diffraction element, the first exit side diffraction element, the second exit side diffraction element, and the third exit side diffraction element is a volume hologram.
Yokoyama (Figs. 1-6) in combination with Nivon teaches wherein
at least one of the first incident side diffraction element (the first diffraction section 21) (for the input diffractive optical element 104 in Nivon), the second incident side diffraction element, the third incident Side diffraction element, the first exit side diffraction element, the second exit side diffraction element, and the third exit side diffraction element is a volume hologram (may be configured from a volume hologram; [0074], lines 3-6; Figs. 3A-3C).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a volume hologram as taught by Yokoyama in a chromatic image-displaying system of Nivon as modified by Fattal because a volume hologram has more design freedom, higher light efficiency, and lower building cost.

Response to Arguments
9.		Applicants’ arguments with respect to claims 1-7 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Shinbo, Nivon, Fattal and Yokoyama, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.


Conclusion
10.		Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/KWANG-SU YANG/
Primary Examiner, Art Unit 2691